DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Claim Objections
Claim 13 is objected to because of the following informalities:  the phrase “first and second planetary” line 12, tends toward confusion since the “planetary” is not a structure.  Presumably the phrase should be - - first and second planetary stages - - as recited later in the claim and as recited in claim 20.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term/phrase “non-deformable” (claims 27-28) is not found in applicants’ specification and is a vague/indefinite term.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having engagement members, does not reasonably provide enablement for having engagement members that are non-deformable.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The term/phrase “non-deformable” is not found in applicants’ specification and is a vague/indefinite term.  A wide variety of structures/materials are deformable and some deformation may take place with enough force.  Absent any material or feature to give meaning to non-deformable then it is unclear what the meets/bounds and limits this phrase is directed to.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “non-deformable” in claims 27-28 are is a relative term which renders the claims indefinite. The term “non-deformable” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term/phrase “non-deformable” is not found in applicants’ specification and is a vague/indefinite term.  A wide variety of structures/materials are deformable and some deformation may take place with enough force.  Absent any material or feature to give meaning to non-deformable then it is unclear what the meets/bounds and limits non-deformable is directed to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-22 and 24-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. (US 20170190037 A1).
Regarding claims 13 and 15-21, Sato et al. discloses a gas spring-powered fastener driver (3) comprising: a cylinder (20); a moveable piston (21) positioned within the cylinder; a driver blade (31) attached to the piston, the driver blade movable with the piston between a ready position and a driven position ([0057-60], figs. 1 and 9); 
a lifter including a rotary component (32) operably coupled to the driver blade (via rack 30) to move the driver blade from the driven position to the ready position [0060-0062]; and 
a multi-stage planetary transmission including an output shaft (72) operatively coupled to the lifter to provide torque thereto (72 connected to drive shaft 9 [0055]), a first bearing supporting a first portion of the output shaft for rotation, a second bearing supporting a second portion of the output shaft for rotation (see examiner annotation); and 
first and second planetary stages (7/71/73) positioned upstream of the output shaft; and a housing (2) including a cylinder support portion (2A) in which the cylinder is received (figs. 1 and 9) and 
a transmission housing portion (2C) in which the first and second bearings are received to rotatably support the output shaft and in which the first and second planetary stages are located, wherein the cylinder support portion and the transmission housing portion are integrally formed as a single piece (2/2C are all part of housing 2 [0053]), wherein the rotary component includes a body (32) and a plurality of engagement members/pins (teeth of 32/roller 33, figs. 3-5) engageable with teeth (30) on the driver blade to return the driver blade from the driven position toward the ready position [0063-0064], and wherein at least a first of the engagement members/pins (33) is movable relative to the body of the rotary component in response to contact with a corresponding tooth on the driver blade ([0063-0076], figs. 1-9).

    PNG
    media_image1.png
    393
    574
    media_image1.png
    Greyscale

And Sato et al. discloses a motor (1) for providing torque to the transmission; and a battery (2) electrically connectable to the motor for supplying electrical power to the motor [0077], and a housing that is an inner housing (20/2a), and wherein the gas spring-powered fastener driver further comprises an outer housing (2/2A) in which the inner housing is received, wherein the outer housing includes a first portion in which the cylinder is received and a second portion (2C) in which the motor is received (2/2C are all part of housing 2 [0053]) and the an outer housing (2) includes a third portion (2B/2D) defining a handle (2B), wherein a battery (cell 8) is attached to the handle ([0053], figs. 1 and 9).
Regarding claims 14-15, Sato et al. discloses a bumper positioned beneath the piston for stopping the piston at the driven position (fig. 3), wherein the bumper is received within the cylinder support portion of the housing (fig. 3); a motor (1) for providing torque to the transmission; and a battery (2) electrically connectable to the motor for supplying electrical power to the motor [0077].
Regarding claims 22 and 24-25, Sato et al. discloses the plurality of engagement members (34/protrusion) further includes at least one bearing (33) coupled to one of the plurality of pins wherein at least a first of the engagement members (33) is rotatable in response to contact with a corresponding tooth on the driver blade wherein at least a first of the engagement members (33) is movable relative to a corresponding tooth (37) on the driver blade to facilitate disengagement of the engagement member from the driver blade. [0062-0076].
Regarding claims 26, Sato et al. discloses a motor (71) and a motor output shaft (72/73), wherein the motor output shaft is operably coupled to an input of the multi-stage planetary transmission (73) to provide torque to the transmission [0055].
Regarding claims 27-28, Sato et al. discloses each of the plurality of engagement members (teeth of 32/roller 33, figs. 3-5) is directly coupled to the body, and wherein the first of the engagement members is non-deformable (teeth of 32/roller 33, are shown as non-deformable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20170190037 A1).
Regarding claim 23, Sato et al. discloses the plurality of engagement members (34/protrusion) further includes at least one bearing (33) coupled to one of the plurality of pins [0062-0076] but fails to disclose the plurality of engagement members further includes a plurality of bearings.
Sato et al. discloses the claimed invention except for the plurality of engagement members further includes a plurality of bearings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of engagement members further includes a plurality of bearings to reduce frictional engagement as taught/suggested by Sato et al. and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pitch of tooth, pitch of pins/rollers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also, attorney argues that Sato is silent to any components rotationally supporting the driving shaft 9 and the pinion 32 driven by driving shaft 9 (transmission output) does not have the rotating support.  Examiner contends motor 71 with output shaft 72 of which is rotationally supporting and driving shaft 9 (Sato, [0055]).  Also, as shown the first bearing supporting a first portion of the output shaft for rotation and a second bearing supporting a second portion of the output shaft for rotation is shown in fig. 1 and annotated in office action above. 
Conclusion                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731